DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Drawings
The following is a quotation of the appropriate paragraphs of 37 C.F.R. 1.84 that form the basis for the objections under this section made in this Office action:
37 C.F.R. 1.84   Standards for drawings.
(a) Drawings. There are two acceptable categories for presenting drawings in utility and design patent applications.
(1) Black ink. Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings; or
(2) Color. …

New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings submitted 02/24/2021 are grayscale drawings, rather than black and white line drawings.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 47-48, 50-60, 63, and 65 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2002/0198474 (Becker).
47. Becker discloses a method of augmenting soft tissue (skin 32 which is a breast at P0030) of an individual (FIG. 1, P0020-P0026). The method comprising injecting material (e.g., injecting fat cells 30 at step 10, P0024) into a region of a body of a patient expanded by application of a distractive force (e.g., reduced pressure via vacuum cuff 40 at step 4 which is applied “until the skin has been stretched” at P0022) to increase the volume of the body region (e.g., “a surgical procedure for filling a void in a patient’s skin” at P0019).
48. The material is from fat from the individual (Step 8, P0023).
50. The application of distractive force comprises application of vacuum pressure to the region of the body of the patient (Step 4, P0020 and P0026).
51. Application of the distractive force comprises applying a dome (vacuum cuff 40) to the region of the body of the patient and providing a vacuum within the dome (FIG. 4, P0026).
52. The dome is sealed (e.g., cuff 40 forms a seal at hose 42 and also a seal with skin 32 when applied as in FIG. 4, P0026).
53. The method includes applying a splint (e.g., vacuum cuff 40) for immobilization after injecting the material (Step 12, FIG. 4, P0025-P0026).
54. The region of the body is a breast of the patient (P0030).
55. A vacuum force is applied following injecting of the material (Step 12, FIG. 4, P0025-P0026).
56. Becker discloses a method of augmenting soft tissue (skin 32 which is a breast at P0030) comprising injecting body fat (fat cells 30) into a first region (“first site” at P0020) of a body of a patient (Step 10, P0024). The first region enlarged by application of a force (e.g., reduced pressure via vacuum cuff 40 at step 4 which is applied “until the skin has been stretched” at P0022) to the first region to increase the volume of the first region for increased fat injection (e.g., “a surgical procedure for filling a void in a patient’s skin” at P0019).
57. The body fat is obtained from a second region (“donor site” at P0022) of the body of the patient (Step 6 and 8). The second region is different than the first region (P0022).
58. Application of the force comprises application of vacuum pressure to the first region of the body of the patient (Step 4, P0022).
59. The application of the force provides less crowding of the injected body fat (since fluid is drawn into the mass of fat and blood vessels are formed at FIG. 4, P0026) and enhances graft to patient contact area interface (since fluid is drawn into the mass of fat and blood vessels are formed at FIG. 4, P0026).
60. The step of injecting body fat comprises delivering a diffuse distribution of body fat in the first region of the body of the patient (see fat cells 30 being a “diffuse distribution” in FIG. 4 since the mass is incorporated with fluid 34 and blood vessels 36, FIG. 4, P0026).
63. The first region is a breast of the patient (P0030).
65. A vacuum force is applied following body fat injection (Step 12, FIG. 4, P0025-P0026).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 49 and 66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2002/0198474 (Becker), as applied to claim 47 above, and further in view of US 2005/0025755 (Hedrick).
Becker discloses the invention substantially as claimed as discussed above and further discloses the material is from fat from the individual (Step 8, P0023) such that it does not disclose the fat being from a source other than the individual (non-autologous). Hedrick teaches a method in the same field of endeavor where fat is injected from a non-autologous source as an equivalent of an autologous source (P0047). It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the non-autologous fat for the autologous fat of Becker as taught by Hedrick since Hedrick teaches the sources as being equivalents such that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art (MPEP 2143).
Becker discloses the invention substantially as claimed as discussed above but does not disclose the fat being injected utilizing a cannula with the cannula moving to increase the area of fat injection. Hedrick teaches a method in the same field of endeavor where fat is injected utilizing a cannula with the cannula moving to increase the area of fat injection  (P0069, P0164, P0170) for the purpose of delivering the fat with an open delivery route (P0069, P0164, P0170). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Becker to inject the fat utilizing a cannula with the cannula moving to increase the area of fat injection as taught by Hedrick in order to delivery the fat with an open delivery route.
Claims 61-62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2002/0198474 (Becker), as applied to claim 56 above, and further in view of US 2004/0225276 (Burgess).
Becker discloses the invention substantially as claimed as discussed above but does not disclose the step of injecting body fat including multiple injections in a three-dimensional fanning pattern. Burgess teaches a method in the same field of endeavor where body fat is injected multiple times in a three-dimensional fanning pattern (FIG. 6, P0017 and P0033) for the purpose of producing an overlapping lattice of fat (FIG. 6, P0017 and P0033). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Becker to inject the fat multiple times in a three-dimensional fanning pattern as taught by Burgess in order to produce an overlapping lattice of fat.
Claim 64 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2002/0198474 (Becker), as applied to claim 63 above, and further in view of Fulton, “Breast Contouring with ‘Gelled’ Autologous Fat: a 10-Year Update”, International Journal of Cosmetic Surgery and Aesthetic Dermatology, Vol. 5, No. 2, 155-163, 2003 (Fulton).
Becker discloses the invention substantially as claimed as discussed above and further discloses the first region is a breast (P0030) but does not disclose the step of injecting being in a subcutaneous plane of the breast and to avoid a breast gland region. Fulton teaches a method in the same field of endeavor where the injection is in a subcutaneous plane of the breast and to avoid a breast gland region (e.g., retroglandular space of FIG. 6) for the purpose of making the injection with a reasonable expectation of success to a known space. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Becker to inject the fat to the retroglandular space as taught by Fulton in order to make the injection to a known space with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/            Primary Examiner, Art Unit 3771